Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. This application is a continuation of 16/008,704, filed 06/14/2018, now US Patent 11,123,305, which is a continuation in part of 14/416,983, filed 01/23/2015, now US Patent 10,022,445, which is a national stage entry of PCT/JP2013/070197, filed on 07/25/2013, which claims foreign priority to JP 2012-165793, filed on 07/26/2012 and JP 2013-078583, filed on 04/04/2013 in Japan.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda et al. (WO 2012/105624 A1 having an US effective filing date of 02/01/2012 with US 2013/0315977 A1 as English translation) in view of Chono et al. (US 2004/0142024 A1) and Pyke et al. (US 2006/0204486 A1).
Maeda et al. teach transdermal patches comprising an adhesive layer, on a supporting surface, comprising about 1-30% by weight of adhesive layer of compound A, about 0.3-40% by weight of an adhesive layer of lactic acid together with permeation enhancers such as PEG, other antipsychotic agents such as asenapine (free asenapine), a tackifier, and the balance of rubber adhesive such as polyisobutylene (PIB) and styrene-isoprene-styrene block copolymer (SIS) (entire reference, especially abstract, paragraph 19-21, 28, 32, 33, 36-39, and 41). The weight percentage of rubber adhesive is calculated to be 30% by weight based on 30% by weight of compound A and 40% by weight of lactic acid together with a permeation enhancer.
Maeda et al. do not specify: i) asenapine weight percentage and the subsequent asenapine to rubber adhesive weight ratio; ii) the composition further comprising disodium maleate and/or monosodium maleate as a maleic acid alkali salt and the weight percentage of it; iii) tackifier weight percentage and the subsequent tackifier to rubber adhesive weight ratio (the instant claims 6 and 13); and iv) SIS to PIB weight ratio (the instant claims 5, 12, and 19).
These deficiencies are cured by Chono et al. who teach a patch formulation for external use comprising an adhesive layer, on backing layer, comprising 0.1-20% by weight of a basic drug including anti-psychoneurotics such as chlorpromazine hydrochloride (an anti-psychotic agent), 0.1-10% by weight of an organic acid salt such as metal salt of maleic acid (including sodium salt of maleic acid which includes disodium and monosodium maleate in the instant claims 7, 14, and 20), 0.1-5% by weight of absorption enhancer such as PEG, 20-50% tackifier, and from 18 to 40% by weight of adhesive layer polymers such as a blend of PIB and SIS (anti-psychoneurotics to adhesive weight ratio 1:2: 40%/20%=2 and 1:5/3 rubber adhesive to tackifier weight ratio: 50%/30%=5/3) and exemplified 13% by weight of PIB and 18% by weight of SIS in example 2 (SIS:PIB weight ratio of 1.38:1: 18%/13%=1.38); wherein the inclusion of an organic acid and an organic acid salt in a patch formulation comprising a basic drug possessing excellent skin permeability of the drug and the physical stability of the patch formulation such as adhesiveness or appearance (entire reference, especially abstract, paragraph 8-11, 14-16, 20, 21, 24, 26, 27, 30-35, and 40) and 
Pyke et al. who teach both chlorpromazine and asenapine are anti-psychotic and forming acid addition salts, i.e., basic (entire reference, especially abstract and paragraph 10).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Maeda et al., Chono et al., and Pyke et al. to specify the weight percentage of asenapine being 0.1-20% (1:1.5 asenapine to rubber adhesive weight ratio: 30%/20%=1.5), the weight percentage of tackifier being 20-50% (5/3:1 rubber adhesive to tackifier weight ratio: 50%/30%=5/3), SIS:PIB weight ratio of 1.38:1, and add 0.1-10% by weight of an organic acid salt such as sodium salt of maleic acid in the composition taught by Maeda et al. An anti-psychoneurotics basic drug being 0.1-20% by weight, a tackifier being 20-50% by weight and incorporating, and SIS:PIB weight ratio of 1.38:1 and 0.1-10% by weight of an organic acid salt such as sodium salt of maleic acid in a patch formulation for excellent skin permeability of the anti-psychoneurotics basic drug and the physical stability of the patch formulation such as adhesiveness or appearance was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying these flows from these having been used in the prior art, and from these being recognized in the prior art as useful for the same purpose.

Claims 1-20 rejected under 35 U.S.C. 103(a) as being unpatentable over of Chono et al. (US 2004/0142024 A1) in view of Maeda et al. (WO 2012/105624 A1 with US 2013/0315977 A1 as English translation) and Pyke et al. (US 2006/0204486 A1).
The teachings of Chono et al. are discussed above and applied in the same manner.
Chono et al. do not specify the basic drug including asenapine.
This deficiency is cured by Maeda et al. and Pyke et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Chono et al., Maeda et al., and Pyke et al. to replace chlorpromazine hydrochloride in the composition taught by Chono et al. with asenapine. Both chlorpromazine hydrochloride and asenapine being basic antipsychotic agents in patch formulations was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing chlorpromazine hydrochloride (an anti-psychotic agent) in the composition taught by Chono et al. with asenapine flows from both having been used in the prior art, and from both being recognized in the prior art as basic antipsychotic agents in patch formulations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,511,051 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-20 recite a patch comprising a support layer and an adhesive agent layer, formed on the support layer, comprising free asenapine derived from an asenapine and/or a pharmaceutically acceptable salt thereof, a maleic acid alkali salt, and a rubber-based adhesive agent with a free asenapine to rubber-based adhesive agent mass ratio of 1:17-1.2. According to the instant specification, mixing asenapine or maleate salt with metal ion-containing desalting agent include metal hydroxides, acetic acid metal salts such as sodium acetate results in free asenapine and sodium maleate.
The US 9,511,051 B2 patent claims 1-20 recite a method for producing a patch, comprising mixing asenapine maleate with ≤5% sodium acetate to form a mixture; mixing the mixture and a pressure-sensitive adhesive base agent to form an adhesive agent layer composition with no acetic acid; and applying the adhesive agent layer composition to a support layer to form an adhesive agent layer. Given the MW of asenapine being 285.77 g/mol and the MW of sodium acetate being 82.03 g/mol, the mass percentage of free asenapine is calculated to be ≤17.38% and mass percentage of adhesive agent is calculated t be ≥87.62% and the free asenapine to rubber-based adhesive agent mass ratio is calculated to be ≤1:5.05.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same patch.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,022,445 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-20 are discussed above and applied in the same manner. 
The US 10,022,445 B2 patent claims 1-20 recite a patch comprising a support layer and an adhesive agent layer, formed on the support layer, comprising free asenapine, 0.5-15% by mass a maleic acid alkali salt generated from an asenapine maleic acid salt and an acetic acid metal salt as an alkali metal ion-containing desalting agent, and 10% by mass to 50% by mass of a rubber-based adhesive agent in the adhesive agent layer at least one selected from the group consisting of a styrene-isoprene-styrene block copolymer, polyisobutylene, and a silicone rubber. Given the MW of asenapine being 285.77 g/mol and the MW of disodium maleate being 160.04 g/mol, the mass percentage of free asenapine is calculated to be 0.089-26.79% and the free asenapine to rubber-based adhesive agent mass ratio is calculated to be 1:1.87-112.36.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same patch.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,080,738 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-20 are discussed above and applied in the same manner. 
The US 10,080,738 B2 patent claims 1-20 recite a comprising a support layer and an adhesive agent layer, formed on the support layer, comprising a pressure-sensitive adhesive (PAS) base agent and 0.3-10% by mass of sodium diacetate and 1% to 15% of asenapine maleate, in terms of free asenapine, generated from sodium acetate in the presence of asenapine maleate. Given the MW of asenapine being 285.77 g/mol and MW of asenapine maleate being 401.8 g/mol, the mass percentage of asenapine maleate is calculated to 1.406-21.090%, and the mass percentage of PSA agent is calculated to be 68.91-99.559%. The free asenapine to rubber-based adhesive agent mass ratio is calculated to be 1:4.72-49.01.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same patch.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,583,121 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-20 are discussed above and applied in the same manner. 
The US 10,583,121 B2 patent claims 1-20 recite a patch comprising a support layer and an adhesive agent layer, formed on the support layer, comprising 10 to 90% by mass of an adhesive base agent, sodium diacetate, isopropyl palmitate, and 1-15% by mass of asenapine maleate in terms of free asenapine. The free asenapine to rubber-based adhesive agent mass ratio is calculated to be 1:6-10.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same patch.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,814,002 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-20 are discussed above and applied in the same manner. 
The US 10,814,002 B2 patent claims 1-20 recite a patch comprising a support layer and an adhesive agent layer, formed on the support layer, comprising a pressure-sensitive adhesive base agent and sodium diacetate and asenapine maleate generated from sodium acetate in the presence of asenapine maleate. Although US 10,814,002 B2 patent claims 1-20 are silent about free asenapine to rubber-based adhesive agent mass ratio; it is routine optimization to determine the optimum free asenapine to rubber-based adhesive agent mass ratio.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same patch.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,123,305 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-20 are discussed above and applied in the same manner. 
The US 11,123,305 B2 patent claims 1-20 recite a patch comprising a support layer; and an adhesive agent layer, formed on the support layer, comprising asenapine and/or a pharmaceutically acceptable salt thereof, 10% by mass to 50% by mass of an adhesive base agent, a maleic acid alkali salt, and a tackifier with free asenapine to the rubber-based adhesive agent mass ratio of 1:17 to 1:1.2. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same patch.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612